Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  The Applicant’s response to the office action filed on November 11, 2021 is acknowledged.
                                                 Status of the Application
2. Claims 1-20 are pending under examination. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
4. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Seetang-Nun, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. The claims as presented only teach an assay device with no positive method steps to analyze a target nucleic acid because the claims recite said device ‘configured to perform LAMP on a test solution’ , ‘configured to perform isothermal amplification’ and ‘configured such that said LAMP includes a plurality of primer usable to detect target sequences’ which do not necessarily read on a method step for rapid diagnostic assay as recited in the preamble of claim 1 and 11. Further the claims as presented are drawn to a method not to product (device) and as noted in MPEP 2111.04, the limitations in the wherein clause in method claims only 
5. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Seetang-Nun et al. in view of Egholm et al., the Applicant’s arguments were fully considered and found unpersuasive. As discussed above Seetang-Nun et al. teach device configured to perform LAMP and configure such that the LAMP includes plurality of primers having poly T linker (table 1). As discussed in the rejection Seetang-Nun did not specifically teach replacing poly T linker with peptide nucleic acid clarifying that Seetang-Nun only teaches poly T linker comprising primers. As discussed it would be obvious to an ordinary person skilled in the art before the effective filing date of the invention to modify the primers to include peptide nucleic acid because Egholm explicitly teach PNA primers in an amplification reaction increases affinity and specificity of detecting a target nucleic acid and the PNA primers require less sequence dependency and economical to use in amplification reactions. Such a modification of the primers comprising T-linker with peptide nucleic acid is considered obvious over the cited prior art and the rejection has been maintained and restated to address the amendment.
6. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Suebsing et al. in view of Egholm et al., and Asakaravi et al., the Applicant’s arguments were fully considered and found unpersuasive. With reference to no teaching 
Claim Rejections - 35 USC § 102-Maintained
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Seetang-Nun et al. (Molecular and Cellular Probes, Vol. 27, p. 71-79, 2013).
Note: Claims 1-10 only recite the intended use of the device and the colorimetric reporter system to process a test sample, without any active steps to perform the

In the following rejection, the claims 1-10 are interpreted as comprising said device and
said colorimetric reporter system and the intended use is inherent in said device and
colorimetric reporter system.
             Seetang-Nun et al. teach a diagnostic assay of claims 1-10, for detection of nucleic acids comprising a loop mediated isothermal amplification device and an integrated colorimetric reporter system (see entire document, at least abstract on page 71 and section 2.3.1-2.4 on page72-73; indicating an integrated loop-mediated isothermal amplification and DNA functionalized AuNPs as visual detection reporter probe system). For all the above, the claims are anticipated.
Claim Rejections - 35 USC § 103-Maintained
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   A. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seetang-Nun et al. (Molecular and Cellular Probes, Vol. 27, p. 71-79, 2013) in view of
Egholm et al. (US 2005/01086572).
Seetang-Nun et al. teach a diagnostic assay and a rapidly performing diagnostic assay
of claim 1, for detection of nucleic acids comprising performing loop-mediated
isothermal amplification (LAMP) reaction with a LAMP device (integrated system) to

sequence of nucleic acids, said LAMP reaction uses a plurality primers (four primers FIP, BIP, F3, B3) for detecting target sequences wherein one or more said primers have
a poly T linker with said target dependent sequence of said nucleic acids (see entire
document, at least paragraphs under ‘materials and methods section 2.1-2.4, table 1 on
page 71-73 indicating that plurality of primers); and providing a colorimetric reporter system using gold nanoparticles (AuNP) aggregatable using the colorimetric system identifying, detecting said target dependent sequence of said nucleic acid sequences and identify the presence of said target dependent sequence (see entire document, at least paragraphs under ‘materials and methods section 2.3.3 -2.4, 3.1, Fig. 1 indicating target detection).
   With reference to claim 2, 9-10, Seetang-Nun et al. teach that detection of said target specific sequences indicates the presence of a pathogen, said pathogen is a virus or bacteria (see entire document, at least paragraphs under ‘materials and methods section 2.3.3 – 3.1, Fig. 1 indicating WSSV pathogen).
    With reference to claims 5-6, Seetang-Nun et al. teach that said target dependent sequence is a specific DNA sequence complementary to the target and target-AuNP hybrid is detected using colorimetric reporter system wherein aggregatable properties of gold nanoparticles allow detection of hybrids and depending on the color of the aggregate and non-aggregate AuNPs indicate the presence or absence of the target
dependent sequence (see page 72-73, section 2.3.3-2.4). 
   However, Seetang-Nun et al. did not specifically teach primer having peptide nucleic
acid sequences hybridizable to the target dependent sequence.

amplification of target nucleic acids using peptide nucleic acid primers (see entire
document, at least para 0014-0015, 0021-0022).
     Therefore, it would have been prima facie obvious to a person of ordinary skill in
the art before the effective filing date of the invention to combine the method as taught
by Seetang-Nun et al. with a primer having peptide nucleic acid as taught by Eghlom et
al. to achieve expected advantage of developing an improved diagnostic assay for
detecting nucleic acids. The ordinary person skilled in the art would have motivated to
combine the method of Seetang-Nun et al. with a peptide nucleic acid primer to have a
reasonable expectation of success that the combination would result in simple and rapid
diagnostic assay with improved specificity because Eghlom et al. explicitly taught that
the use of peptide nucleic acid primers in amplification reaction increases affinity and
specificity of detecting the target by PNA moiety in PNA-DNA chimera and said shorter
PNA primers are economical and require less sequence information (see entire
document, at least para 0012) and such a modification of the method is considered to
be obvious over the cited prior art.
B. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suebsing et al. (Letters in Applied Microbiology, Vol. 56, page 428-435, 2013) in view of Egholm et al. (US 2005/0186572) and Askaravi et al. (AMB Expr., Vol. 7:137, page 1-9, 2017). 
   Suebsing et al. teach a diagnostic assay and a rapidly performing diagnostic assay
of claim 1, 3, 7-8, 11-12, 13, 18, for detection of nucleic acids comprising performing loop-mediated isothermal amplification (LAMP) reaction with a LAMP device to process a test solution and perform isothermal amplification of a target dependent sequence of

   With reference to claim 2, 9-10, 19-20, Suebsing et al. teach that detection of said target specific sequences indicates the presence of a pathogen, said pathogen is a virus or bacteria (see at least entire document, at least page 433-434, paragraphs under Gold nanoparticle (AuNP) probe preparation and optimization of AuNP probe ….RT-LAMP amplicons subheadings, page 430-431, Fig. 1-2, page 428, abstract). 
  With reference to claims 5-7, 15-17, Suebsing et al. teach that said target dependent
sequence is a specific DNA sequence complementary to the target and said detecting
target using colorimetric reporter system wherein aggregatable properties of gold
nanoparticles allow detection of probe/target hybrids and depending on the color of the
aggregate and non-aggregate AuNPs indicate the presence or absence of the target
dependent sequence (see entire document, at least page 433-434, paragraphs under

   However, Suebsing et al. did not specifically primer having peptide nucleic acid (PNA) sequences hybridizable to the target dependent sequence and AuNP aggregatable with a PNA.
  With reference to claims 1-20, Eghlom et al. teach an amplification method wherein the method comprises amplification of target nucleic acids (DNA, RNA) using peptide nucleic acid primers (see entire document, at least para 0014-0015, 0021-0022).
   With reference to claims 1-20, Askaravi et al. teach a method comprising AuNPs
aggregatable with a PNA oligomer, wherein the PNA oligomers hybridize with
complementary to a target and its use in PCR and LAMP reactions and detection of
PNA/DNA hybrid aggregates (see entire document, at least page 1, abstract, page 3,
Scheme 1, paragraph under PNA-AuNP colorimetric detection assay, page 6, fig.2,
paragraph under discussion subheading, page 7, Fig.3-4, page 8, paragraph 1 on the
left-hand side column).
   Therefore, it would have been prima facie obvious to a person of ordinary skill in
the art before the effective filing date of the invention to combine the method as taught
by Suebsing et al. with a primer having peptide nucleic acid as taught by Eghlom et al.
and PNA-AuNP aggragatable colorimetric reporter system as taught by Askaravi et al.
to achieve expected advantage of developing an improved diagnostic assay with
enhanced specificity and sensitivity for detecting nucleic acids. The ordinary person
skilled in the art would have motivated to combine the method of Suebsing et al. with a
peptide nucleic acid primer and PNA-AuNP to have a reasonable expectation

improved specificity because Eghlom et al. explicitly taught that the use of peptide
nucleic acid primers in amplification reaction increases affinity and specificity of
detecting the target by PNA moiety in PNA-DNA chimera and said shorter PNA primers
are economical and require less sequence information (see entire document, at least
para 0012) and Askaravi et al. explicitly taught use of PNA-AuNP improves the
sensitivity of the assay and the uncharged backbone of PNA makes PNA/DNA or
PNA/RNA hybridization facilitates more than 10 fold reduction in hybridization times and
high specificity binding of PNA with its complementary target (see page 7, paragraph
under discussion subheading and page 8, paragraph 1 on the left hand side column)
such a modification of the method is considered to be obvious over the cited prior art.
                                                       Conclusion
           No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637